Title: From Thomas Jefferson to Edmund Pendleton, 25 May 1784
From: Jefferson, Thomas
To: Pendleton, Edmund



Dear Sir
Philadelphia May 25. 1784.

Your favor of the 17th. found me at this place from which I set out the day after tomorrow. I mean to go thro’ the Eastern states in hopes of deriving some knolege of them from actual inspection and enquiry which may enable me to discharge my duty to them somewhat the better. I expect to embark at Boston about the 20th. of June.
If you will recur to the Confederation you will find the Committee of the states have no powers but what shall be given them by the votes of 9 states in Congress. The innovations in our constitution which you mention are so wild that I hope they are not the object  of any rational man. To make the Executive and Judiciary branches independant of the Legislative; to give them some controul over the laws by forming them into a Council of revision as in New-York; to modify the election of the Senate so as to ensure a choice of the wisest men and thus rendering that branch of legislature more useful, the making our constitution paramount the powers of the ordinary legislature so that all acts contradictory to it may be adjudged null; these are objects which to me appear rational and necessary. For these purposes I have long wished to see a convention called.—But I now leave it among you, hoping that will be done which is best.
A vessel is arrived here in 24. days from London. The new elections as far as they had gone were much in favor of the minister. Fox’s election was doubtful. He was 300. votes behind the hindmost candidate, but the poll was not closed when the ship came away. Much to do in a little time obliges me to bid you an affectionate
Adieu after assuring of the sincerity with which I am Dr Sir Your friend & servt.,

Th: Jefferson

